USCA11 Case: 20-11035     Date Filed: 05/31/2022   Page: 1 of 23




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11035
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CHRISTOPHER DANIEL STINES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cr-20566-JEM-1
                   ____________________
USCA11 Case: 20-11035        Date Filed: 05/31/2022     Page: 2 of 23




2                      Opinion of the Court                 20-11035

Before WILSON, LUCK, and LAGOA, Circuit Judges.
WILSON, Circuit Judge:
        In this sentencing appeal, we interpret U.S.S.G.
§ 2M5.2(a)(2) for the first time in a published decision. That sub-
section sets a lower base offense level for defendants convicted of
illegally exporting weapons if the offense involved only non-fully
automatic small arms and there were no more than two weapons.
The question here is whether a defendant who exports enough
weapons parts for two operable firearms, along with additional
parts to service additional firearms, can take advantage of the lower
base offense level. After careful review, and with the benefit of oral
argument, we answer that question in the negative. Such an of-
fense involves more than the two weapons § 2M5.2(a)(2) allows.
We therefore affirm.
                                  I
       One late-summer day in 2019, Christopher Stines, a Haitian
gunsmith, arrived at Miami International Airport. He was sched-
uled to take Air France Flight 619 to Port-au-Prince, Haiti. As it
turned out, United States Customs and Border Protection agents
were conducting an outbound border search that day. When the
agents searched Stines’s luggage, they found 23 AR-15 parts: eight
triggers, five selector switches, three hammers, two disconnectors,
three hammer and trigger pins, and two trigger guards. These
parts are designated “defense articles” by the United States
USCA11 Case: 20-11035       Date Filed: 05/31/2022    Page: 3 of 23




20-11035               Opinion of the Court                       3

Munitions List, and they cannot be exported from the United States
without an export license. Stines did not have an export license.
        The authorities detained Stines for questioning. After waiv-
ing his Miranda rights, Stines agreed to speak with agents from
Homeland Security Investigations (HSI). He told the agents that
he had purchased weapons only a few times through various web-
sites. A search of his iPhone, however, cast doubt on that claim.
The email account on Stines’s iPhone contained more than 20 in-
voices for purchases of weapons parts dating back to 2012. An HSI
agent inquired whether Stines had exported these parts, but Stines
did not respond, and the agent ended the interview. Federal law
enforcement conducted a follow-up investigation and found that
Stines had purchased hundreds of weapons parts between 2013 and
2019. He had those parts shipped to the residence of his aunt and
uncle in Homestead, Florida.
       The government filed an indictment charging Stines with
smuggling goods from the United States in violation of 18 U.S.C. §
554(a) (Count One), and with attempting to unlawfully export de-
fense articles in violation of 22 U.S.C. § 2778(b)(2) and (c) (Count
Two). Stines pleaded guilty to Count One in exchange for the gov-
ernment dismissing Count Two.
       Following the guilty plea, the United States Probation Office
prepared a presentence investigation report (PSI). The PSI ex-
plained that a probation officer had confirmed with the govern-
ment that the 23 weapons parts seized from Stines “were not capa-
ble of being converted to more than two firearms.” But the PSI
USCA11 Case: 20-11035         Date Filed: 05/31/2022     Page: 4 of 23




4                       Opinion of the Court                  20-11035

also stated that when considering all the weapons parts Stines had
purchased since 2013, those parts could be converted to at least
four firearms. The PSI then calculated Stines’s base offense level as
26, pursuant to § 2M5.2(a)(1) of the United States Sentencing
Guidelines. After a three-point reduction for acceptance of respon-
sibility and assisting authorities, Stines’s total offense level was 23.
With a criminal history category of I, his recommended Guidelines
range was 46–57 months.
       Stines objected to the PSI, arguing that, pursuant to §
2M5.2(a)(2), his base offense level should have been 14 rather than
26 because the weapons parts that were seized could be converted
to only two functional weapons. He also filed a motion for a down-
ward departure. At the sentencing hearing, the district court over-
ruled Stines’s objection and denied his motion for a downward de-
parture. Although the district court did not explicitly address
Stines’s objection to his base offense level, it explained its reasoning
for denying the downward departure. The district court observed
that Stines appeared to have been working in concert with the Hai-
tian police force, who were engaged “in fire-fights with the Haitian
Army.” Noting the “extremely volatile political situation” in Haiti,
the court found that Stines’s conduct affected the foreign policy in-
terests of the United States, which militated against granting a
downward departure. Accordingly, the court sentenced Stines to
46 months’ imprisonment and two years of supervised release—a
sentence at the low end of the Guidelines range.
USCA11 Case: 20-11035        Date Filed: 05/31/2022     Page: 5 of 23




20-11035               Opinion of the Court                         5

                                  II
       On appeal, Stines argues that the district court erred in over-
ruling his objection to his base offense level. He also contends that
the district court should have granted a downward departure from
the Sentencing Guidelines. We address those contentions in turn.
                                  A
        We review de novo the district court’s interpretation and
application of the Sentencing Guidelines, and we review its under-
lying factual findings for clear error. United States v. Maddox, 803
F.3d 1215, 1220 (11th Cir. 2015) (per curiam). “When interpreting
the guidelines, we apply the ‘traditional rules of statutory construc-
tion[.]’” United States v. Fulford, 662 F.3d 1174, 1177 (11th Cir.
2011) (quoting United States v. Shannon, 631 F.3d 1187, 1189 (11th
Cir. 2011)). The Guideline at issue, § 2M5.2,“Exportation of Arms,
Munitions, or Military Equipment or Services Without Required
Validated Export License,” provides:
      (a) Base Offense Level:
             (1) 26, except as provided in subdivision (2) be-
             low;
             (2) 14, if the offense involved only (A) non-fully
             automatic small arms (rifles, handguns, or
             shotguns), and the number of weapons did not
             exceed two, (B) ammunition for non-fully au-
             tomatic small arms, and the number of rounds
             did not exceed 500, or (C) both.
USCA11 Case: 20-11035        Date Filed: 05/31/2022     Page: 6 of 23




6                      Opinion of the Court                 20-11035

U.S.S.G. § 2M5.2.
       Stines does not contest that his offense involved the expor-
tation of weapons parts and thus falls under the umbrella of
§ 2M5.2(a). He argues, however, that his offense fits within
§ 2M5.2(a)(2)(A)’s carveout for less serious offenses.
       To that end, Stines makes two arguments. First, he argues
that his relevant conduct for sentencing purposes encompasses
only the 23 AR-15 parts that were seized at the airport and with
which he was charged. Although the government produced in-
voices showing that Stines purchased hundreds of weapons parts
over the last decade, Stines argues that purchasing weapons parts
is not by itself criminal activity. Without a showing that Stines ex-
ported those parts, the argument goes, the purchases are not rele-
vant conduct for sentencing purposes. The government does not
meaningfully dispute this point in its brief. Second—and building
on his first argument—Stines contends that his offense for exporta-
tion of 23 weapons parts is an “offense involv[ing] only [ ] non-fully
automatic small arms,” where “the number of weapons did not ex-
ceed two.” See § 2M5.2(a)(2)(A). That is so, he argues, because the
23 weapons parts could be converted to no more than two fully-
functioning AR-15s. As a result, he says that he was entitled to the
lower base offense level of 14 under § 2M5.2(a)(2). The govern-
ment does not dispute that AR-15s are non-fully automatic small
arms, but it argues that Stines’s offense cannot qualify for the lower
base offense level because the carveout does not apply to offenses
involving firearm parts.
USCA11 Case: 20-11035         Date Filed: 05/31/2022      Page: 7 of 23




20-11035                Opinion of the Court                           7

       Resolution of this case does not require us to decide whether
Stines is correct on the first point because, for the reasons explained
below, he cannot qualify for the lower base offense level even as-
suming his offense involved only 23 weapons parts.
        As a starting point, we must consider whether subsection
(a)(2) can ever apply to an offense like Stines’s that involves AR-15
parts. We think it can for a simple reason: the Guidelines do not
purport to distinguish between assembled and disassembled weap-
ons. At least in theory, then, an offense involving nothing more
than the parts of two AR-15s—that is, two AR-15s broken down to
their components—could fit within the scope of § 2M5.2(a)(2).
       This view is supported by the fact that appellate courts, in-
cluding this Court, have equated “weaponry” with component
parts for weaponry, when interpreting prior versions of § 2M5.2.
For example, in United States v. Fu Chin Chung, we concluded that
the Guidelines did not distinguish between sophisticated weaponry
and parts that could be mapped to sophisticated weaponry. 931
F.2d 43, 46 (11th Cir. 1991) (per curiam) (“[W]e have no difficulty
in concluding that . . . the cathode assembly that is part of [a missile]
guidance system, constitutes sophisticated weaponry.”); see also
United States v. Tsai, 954 F.2d 155, 163 (3d Cir. 1992) (“[I]t is suffi-
cient if the item in question is a component of a sophisti-
cated weapon or weapons system. That is the more sensible read-
ing of the Guideline since otherwise the enhancement would be
inapplicable to a defendant who separately shipped component
parts of a sophisticated weapons system.”); United States v.
USCA11 Case: 20-11035        Date Filed: 05/31/2022     Page: 8 of 23




8                      Opinion of the Court                 20-11035

Nissen, 928 F.2d 690, 694 (5th Cir. 1991) (per curiam) (holding that
parts were “sophisticated weaponry” because they “were ‘in-
volved’ in a tangible way with ‘sophisticated weaponry.’”). Be-
cause the term “weaponry,” which was used in the prior version of
§ 2M5.2, is synonymous with the term “weapons,” which is used
in the current version of § 2M5.2, see Weaponry, Oxford English
Dictionary (3d ed.) (defining the term “weaponry” as “[w]eapons
collectively”), we see no reason to depart from our, and our sister
courts’, prior interpretation.
        A simple example illustrates the point. Imagine that a dis-
trict judge is tasked with sentencing a defendant who tried to smug-
gle two AR-15s out of the country by disassembling the guns and
placing their parts in his luggage. On those facts, the district judge
could find that the offense “involved only [ ] non-fully automatic
small arms,” albeit in disassembled form, “and the number of
weapons did not exceed two.” § 2M5.2(a)(2). Such an offense
would thus qualify for a base offense level of 14.
       Stines’s offense, however, is unlike the one in our hypothet-
ical because his offense did not involve a set of parts that could be
mapped to only two AR-15s. His offense involved, for example,
eight AR-15 triggers that would service eight AR-15s. So to the ex-
tent Stines’s offense involving AR-15 parts can be described as an
offense involving non-fully automatic small arms, the number of
AR-15s involved would exceed the maximum two weapons per-
mitted by subsection (a)(2)(A).
USCA11 Case: 20-11035           Date Filed: 05/31/2022        Page: 9 of 23




20-11035                  Opinion of the Court                              9

       In fairness to Stines, we recognize that our interpretation
could lead to results that are at least counterintuitive. See Oral Ar-
gument Recording at 6:00–6:44. Under our reading, for instance, a
defendant exporting just three AR-15 triggers—and nothing else—
would get the higher base offense level (because those triggers
would service three AR-15s), while a defendant with two fully op-
erable AR-15s would get the lower base offense level. Yet for at
least two reasons, this sort of hypothetical does not persuade us to
depart from the Guidelines’ plain meaning.
       First, we apply the absurd results canon quite cautiously,
and we cannot say that it is truly absurd to measure the harm
caused by the smuggling of weapons parts by mapping those parts
to the weapons they would service. 1 See CBS Inc. v. PrimeTime
24 Joint Venture, 245 F.3d 1217, 1228 (11th Cir. 2001). Second, the
absurd results canon could cut both ways here. Under Stines’s ap-
proach, we would focus on the number of fully-functioning weap-
ons to which the relevant weapons parts could be converted. The
government’s brief points out that, under that view, “[a] criminal


1 We note that the Ninth Circuit, without even mentioning the absurd results
canon, held that offenses involving the exportation of military equipment,
such as night-vision devices, trigger a base offense level of 26. See United
States v. Carper, 659 F.3d 923, 925 (9th Cir. 2011). Such offenses did not fit
within § 2M5.2(a)(2) because they did not involve “non-fully automatic small
arms.” Id. Though one might question the wisdom of treating a defendant
with one set of night-vision goggles more harshly than a defendant with two
AR-15s, the Ninth Circuit found itself bound to follow the “plain meaning of
. . . § 2M5.2(a)(2).” Id.
USCA11 Case: 20-11035       Date Filed: 05/31/2022    Page: 10 of 23




10                     Opinion of the Court                20-11035

who exported thousands of nearly operable firearms—perhaps
missing only one necessary piece—would automatically receive a
base offense level of 14.” That result is at least as dubious as any
that our reading might produce. Therefore, we adhere to the
Guidelines’ plain meaning, under which the district court correctly
applied a base offense level of 26.
                                 B
       The second issue in this appeal is straightforward. Stines ar-
gues that the district court should have departed downward from
the recommended Guidelines range when imposing his sentence.
Stines points to Application Note 1 of the Guidelines, which pro-
vides that “[t]he base offense level assumes that the offense conduct
was harmful or had the potential to be harmful to a security or for-
eign policy interest of the United States. In the unusual case where
the offense conduct posed no such risk, a downward departure
may be warranted.” U.S.S.G. § 2M5.2 n.1. Stines argues that his
conduct posed no risk to national security, and that, accordingly,
the district court should have departed downward.
       The problem for Stines is that a district court’s denial of a
downward departure request is a discretionary decision that is not
reviewable unless the district court erroneously believed it lacked
the authority to grant one. United States v. Chase, 174 F.3d 1193,
1195 (11th Cir. 1999). That was not the case here. The district
court reasoned that a downward departure was unwarranted be-
cause Stines’s conduct had the potential to harm national security.
In support of its finding, the court referenced political instability
USCA11 Case: 20-11035       Date Filed: 05/31/2022     Page: 11 of 23




20-11035               Opinion of the Court                        11

and violence in Haiti, the proximity of Haiti to the United States,
and the fact that Stines had worked as a gunsmith for the Haitian
police, who were at times “engaged in fire-fights” with the Haitian
government. Because the district court knew it had the authority
to grant a downward departure but chose not to grant one, we lack
jurisdiction to review that determination. See id.
                                 III
       In conclusion, we hold that: (1) the district court applied the
correct base offense level because Stines’s offense does not fit
within the narrow carveout set forth in § 2M5.2(a)(2)(A); and (2)
we lack jurisdiction to review the district court’s discretionary de-
cision not to depart downward from the Guidelines. Accordingly,
we affirm.
      AFFIRMED.
USCA11 Case: 20-11035   Date Filed: 05/31/2022   Page: 12 of 23
USCA11 Case: 20-11035       Date Filed: 05/31/2022     Page: 13 of 23




20-11035 LUCK, J., Concurring in part and in the judgment           1

LUCK, Circuit Judge, concurring in part and in the judgment:
        The majority opinion concludes that: (1) we don’t have ju-
risdiction to review the district court’s denial of Christopher Daniel
Stines’s motion for downward departure under application note
one in sentencing guideline section 2M5.2; and (2) the district court
correctly applied guideline section 2M5.2(a)(1)’s base offense level
of twenty-six because Stines’s offense conduct didn’t fit within the
narrow carveout for a base offense level of fourteen in section
2M5.2(a)(2). I proudly join the part of the majority opinion (part
II.B) on the downward departure issue. As to the base offense level
issue (part II.A), I agree with the majority opinion’s conclusion that
the base offense level is twenty-six under section 2M5.2(a)(1), and
the narrow carveout in section 2M5.2(a)(2) doesn’t apply, but I
would get there in a slightly different way.
       Everyone agrees that guideline section 2M5.2 applies to
Stines’s attempted shipment of gun parts. The only question is
which base offense level within section 2M5.2 applies here. There
are two options. The first option is in section 2M5.2(a)(1), which
sets a default base offense level of twenty-six for offense conduct
that falls within the guideline for the exportation of arms, muni-
tions, or military equipment or services without a required vali-
dated export license. U.S.S.G. § 2M5.2(a)(1). The second option is
a “narrow” “except[ion]” to the default base offense level. Id.; see
also id. App. C, Amend. 753 (Reason for Amendment). “[I]f the
offense involved only . . . non-fully automatic small arms (rifles,
handguns, or shotguns), and the number of weapons did not
USCA11 Case: 20-11035           Date Filed: 05/31/2022        Page: 14 of 23




2       LUCK, J., Concurring in part and in the judgment 20-11035

exceed two,” then the base offense level is fourteen instead of
twenty-six. Id. § 2M5.2(a)(2)(A). 1
        The district court calculated Stines’s advisory guideline
range using the default base offense level in section 2M5.2(a)(1).
Stines argued to the district court, and argues to us on appeal, that
his offense level should have been calculated using the narrow ex-
ception in section 2M5.2(a)(2)(A) because the gun parts he at-
tempted to export, if assembled, could make only two complete
AR-15 rifles—with some parts to spare—which are non-fully auto-
matic small arms and no more than two weapons. So, the issue is
whether the twenty-three gun parts that Stines attempted to export
into Haiti are “non-fully automatic small arms.” Are gun parts
“arms”? If they’re not, then the narrow exception—which only ap-
plies to “non-fully automatic small arms”—doesn’t apply, and the
default base offense level does.
       The section 2M5.2(a)(2)(A) narrow exception has three tex-
tual clues that gun parts are not “arms.” First, the term “arms” is
not defined in the guidelines, but the Oxford English Dictionary
defines “arms” as “[w]eapons of war or combat; (items of) military
equipment, both offensive and defensive”; “[f]irearms; [and] weap-
ons, such as pistols, rifles, shotguns, or muskets, from which a


1
  The narrow exception also applies “if the offense involved only . . . ammuni-
tion for non-fully automatic small arms, and the number of rounds did not
exceed 500,” id. § 2M5.2(a)(2)(B), but this is not an ammunition case, so this
part of the narrow exception doesn’t apply to Stines.
USCA11 Case: 20-11035       Date Filed: 05/31/2022    Page: 15 of 23




20-11035 LUCK, J., Concurring in part and in the judgment          3

missile can be propelled at speed by means of an explosive charge.”
Arms, Oxford English Dictionary (online ed.) (last visited Apr. 14,
2022). See United States v. Dougherty, 754 F.3d 1353, 1359 (11th
Cir. 2014) (using dictionaries, including the Oxford English Dic-
tionary, to define the undefined guideline term “immediate
flight”). Triggers, switches, hammers, disconnectors, pins, and
guards—the parts Stines attempted to export—may be compo-
nents of an offensive or defensive weapon, but they are not them-
selves weapons. No one ever used just a trigger or just a switch in
combat without more.
       Second, the section 2M5.2(a)(2)(A) narrow exception gives
some examples of “small arms.” After the phrase “small arms,” the
narrow exception lists, inside a parenthetical, “rifles, handguns, or
shotguns.” U.S.S.G. § 2M5.2(a)(2)(A). Those are the kinds of
“small arms” that fall within the narrow exception to the default
base offense level for exporting munitions without a license. Each
of the examples in the narrow exception supports the common def-
inition of “arms.” They are each weapons of war or combat and
firearms. But the parts Stines had in his suitcase—like disconnect-
ors and pins—are not similar to, or the equivalent of, rifles, hand-
guns, or shotguns. A disconnector, unlike those guns, can’t propel
a missile.
        And third, section 2M5.2(a)(2)(A) says that the narrow ex-
ception applies “only” to “non-fully automatic small arms” like “ri-
fles, handguns, or shotguns.” Id. (emphasis added). By adding the
word “only,” the guidelines emphasized that anything that is not a
USCA11 Case: 20-11035       Date Filed: 05/31/2022    Page: 16 of 23




4      LUCK, J., Concurring in part and in the judgment 20-11035

“small arm” like a rifle, handgun, or shotgun does not fall within
the narrow exception. As the Fifth Circuit succinctly explained in
interpreting the same guideline, “‘only’ means ‘only.’” United
States v. Diaz-Gomez, 680 F.3d 477, 480 (5th Cir. 2012). Gun parts
are not “only” rifles, handguns, or shotguns. They are the parts of
those things, but they are not “only” those things.
       The few circuits that have interpreted the section
2M5.2(a)(2)(A) narrow exception have read it the same way. The
narrow exception now includes “non-fully automatic small arms”
and “ammunition,” but before 2011, section 2M5.2(a)(2) only ap-
plied to “non-fully automatic small arms.” “Ammunition” wasn’t
mentioned. Before section 2M5.2(a)(2) was amended, the Seventh
and Fifth Circuits addressed whether exporting ammunition fell
within the carveout to the default base offense level.
       In United States v. Muthana, 60 F.3d 1217 (7th Cir. 1995), the
defendant was convicted of “knowingly and willfully using an ex-
port control document which contained a false statement and
omitted a material fact to export defense articles.” Id. at 1219. The
defendant wrote on the export control document that the “ship-
ment to Yemen contained 3,086 pounds of honey rather than ap-
proximately 56,000 rounds of ammunition.” Id. As here, the
Muthana defendant argued that the district court erred in applying
the default base offense level rather than the base offense level in
the section 2M5.2(a)(2) narrow exception. Id. at 1224. The narrow
exception, the court explained, “establishes a base offense level of
fourteen ‘if the offense involved only non-fully automatic small
USCA11 Case: 20-11035       Date Filed: 05/31/2022    Page: 17 of 23




20-11035 LUCK, J., Concurring in part and in the judgment          5

arms (rifles, handguns, or shotguns), and the number of weapons
did not exceed ten.’” Id. (quoting section 2M5.2(a)(2)). (The nar-
row exception has since been amended to two weapons.) The Sev-
enth Circuit rejected the defendant’s argument because his “of-
fense involved approximately 56,000 rounds of ammunition, so
[g]uideline [section] 2M5.2(a)(2) d[id] not apply.” Id.
        The Fifth Circuit reached the same conclusion in Diaz-
Gomez. There, the defendant pleaded guilty to “(1) attempting to
export a nine-millimeter semi-automatic handgun, five ammuni-
tion magazines, 611 rounds of nine-millimeter ammunition, and
fifty rounds of .38 caliber ammunition, and (2) concealing the items
for export.” Diaz-Gomez, 680 F.3d at 478. The defendant argued
that the default base offense level in section 2M5.2(a)(1) didn’t ap-
ply to his offense conduct “because he pleaded guilty to an offense
involving only one semi-automatic weapon.” Id. at 479. The Fifth
Circuit focused on “whether the use of the word ‘only’ in subsec-
tion (a)(2) limits the application of the lower base offense level to
an offense that truly involves only non-fully automatic weapons
and no ammunition.” Id. at 480. The court explained that it saw
“no reason to interpret the plain meaning of the term ‘only’ to
mean anything other than ‘only.’” Id. The defendant “did not have
‘only’ one small gun hidden in his car—he also had more than 600
rounds of ammunition that could be used in the gun,” and “the
guideline does not permit finding an exception for including am-
munition.” Id. at 480–81 (quoting United States v. Sero, 520 F.3d
187, 190 (2d Cir. 2008)).
USCA11 Case: 20-11035       Date Filed: 05/31/2022     Page: 18 of 23




6      LUCK, J., Concurring in part and in the judgment 20-11035

       Just as one necessary component of a gun—the ammuni-
tion—is not “only” an “arm,” so too is another necessary part of
the gun—the trigger—not only an arm. The hilt of a sword is a
component of a weapon, but it is not itself a weapon. By itself—
like a trigger or a guard—the hilt does nothing. Triggers and
guards are parts of a gun, but they are not themselves weapons
used in combat like “rifles, handguns, or shotguns.” Stines’s gun
parts do not fall within the section 2M5.2(a)(2)(A) narrow excep-
tion.
        Stines argues that, despite the guideline’s plain language,
reading “arms” as excluding gun parts would lead to an absurd re-
sult that the sentencing commission couldn’t have intended. See
Small v. United States, 544 U.S. 385, 404 (2005) (Thomas, J., dissent-
ing) (explaining that the “canon against absurdities” should be em-
ployed “where the result of applying the plain language would be,
in a genuine sense, absurd, i.e., where it is quite impossible that
Congress could have intended the result and where the alleged ab-
surdity is so clear as to be obvious to most anyone” (quotation and
ellipsis omitted)). If he had attempted to transport two assembled
AR-15s and nothing else, Stines argues, the narrow exception
would have applied to give him a base offense level of fourteen, but
if he had broken those two AR-15s down into their constituent
parts to transport, the higher default base offense level of twenty-
six would have applied.
       This result is not absurd. The sentencing commission, in
2011, amended section 2M5.2(a)(2)(A) to reduce, from ten to two,
USCA11 Case: 20-11035       Date Filed: 05/31/2022     Page: 19 of 23




20-11035 LUCK, J., Concurring in part and in the judgment           7

the amount of “non-fully automatic small arms” carved out from
the default base offense level. The commission narrowed the ex-
ception because, it determined, “export offenses involving more
than two firearms are more serious and more likely to involve traf-
ficking.” U.S.S.G. App. C, Amend. 753 (Reason for Amendment).
The commission intended greater punishment (through a higher
base offense level) for offense conduct more likely to involve traf-
ficking.
        If Stines had tried to ship two AR-15 rifles from the United
States to Haiti, it would be less likely that the shipment was meant
to traffic the firearms. But, if those two rifles were disassembled
into twenty parts and he tried to ship those twenty parts, the at-
tempted shipment of twenty gun parts would have involved more
than two firearms and thus would have been more serious and
more likely to involve trafficking. This is because each part is a
component of one AR-15 rifle, so the twenty parts are components
of as many as twenty AR-15 rifles. And that amount of rifles, as the
sentencing commission explained, is much more likely to involve
trafficking in firearms.
       Shipping gun parts instead of whole guns is also more likely
to involve trafficking in firearms because a trafficker is more likely
to ship small parts to avoid detection. A trafficker can tuck a rifle
pin away in a little suitcase compartment better than he can con-
ceal a whole rifle. But if he shipped two guns, that shipment would
have involved only two hard-to-miss guns.
USCA11 Case: 20-11035      Date Filed: 05/31/2022   Page: 20 of 23




8     LUCK, J., Concurring in part and in the judgment 20-11035

      Stines shipped twenty-three easier-to-conceal gun parts.
Necessary parts that can service up to twenty-three guns are more
dangerous and worthier of the higher default base offense level
than two guns are.
       Because gun parts are not “non-fully automatic small arms,”
and applying the default base offense level is not absurd, I agree
with the majority opinion that we should affirm Stines’s sentence.
USCA11 Case: 20-11035       Date Filed: 05/31/2022    Page: 21 of 23




20-11035              LAGOA, J., Concurring                        1

LAGOA, Circuit Judge, concurring:
       I concur in full with the majority’s opinion. I write sepa-
rately to explain why I disagree with Judge Luck’s opinion concur-
ring in part.
        That opinion disagrees with the majority opinion’s interpre-
tation of U.S.S.G. § 2M5.2(a)(2): that component parts of a non-
fully automatic small arm are weapons. Looking at the definition
of the term “arms,” the concurrence in part suggests that the rele-
vant AR-15 parts are not themselves “arms” that can be taken into
combat or war. Luck, J., Concur. Op. at 2–3. But an AR-15 is an
end-item that is the sum of its component parts. And the parts
Stines attempted to export are “(items of) military equipment,” as
designated by the United States Munitions List, even though the
parts are not, themselves, the end-item. Arms, Oxford English Dic-
tionary (3d ed.) (defining the term “arms” as “[w]eapons of war or
combat; (items of) military equipment, both offensive and defen-
sive; munitions”); see 22 C.F.R. § 121.1(a)(1) (the United States Mu-
nitions List categories “usually start by enumerating or otherwise
describing end-items, followed by major systems and equipment;
parts, components, accessories, and attachments”). Indeed, the
Munitions List—which is referenced in § 2M5.2, Application Note
1—categorizes both firearms and component parts of firearms and
guns and components parts of guns, as single categories of defense
articles. See 22 C.F.R. § 121.1 (“Category I Firearms and Related
Articles” and “Category II Guns and Armament”).
USCA11 Case: 20-11035       Date Filed: 05/31/2022     Page: 22 of 23




20-11035               LAGOA, J., Concurring                        2

       The concurrence in part also suggests that exporting com-
ponent parts of non-fully automatic small arms does not involve
only “non-fully automatic small arms.” Luck, J. Concur. at 3–4. In
support, the opinion cites cases which held that, under a prior ver-
sion of § 2M5.2(a)(2), exporting ammunition in addition to non-
fully automatic firearms was not an offense that involved only non-
fully automatic weapons. Id. at 4–7 (citing United States v.
Muthana, 60 F.3d 1217 (7th Cir. 1995) and United States v. Diaz-
Gomez, 680 F.3d 477 (5th Cir. 2012)). But unlike firearm parts or
gun parts, which together with their end-items form a single cate-
gory of defense articles, ammunition is its own separate category
of defense articles under the U.S. Munitions List. See 22 C.F.R. §
121.1 (“Category III Ammunition and Ordinance”). And the parties
do not dispute that the relevant parts are components only for
“non-fully automatic small arms.”
        Finally, a note about the “canon against absurdities.” Both
the majority and the concurrence in part reject Stines’s resort to
that canon. And rightfully so, because, as noted in the concurrence
in part, proper application of that canon is limited to a truly excep-
tional case. See Small v. United States, 544 U.S. 385, 404 (2005)
(Thomas, J., dissenting) (the canon against absurdities “should [be]
employ[ed] only . . . where it is quite impossible that Congress
could have intended the result . . . and where the alleged absurd-
ity is so clear as to be obvious to most anyone” (quotation omit-
ted)). Neither the majority’s nor the concurrence in part’s read of
USCA11 Case: 20-11035      Date Filed: 05/31/2022     Page: 23 of 23




20-11035              LAGOA, J., Concurring                       3

section 2M5.2(a)(2) comes anywhere close to implicating that
canon of construction.
      Based on the Guideline’s text, including its references to the
United States Munitions List, and our decision in United States v.
Fu Chin Chung, 931 F.2d 43, 46 (11th Cir. 1991), I agree with the
majority opinion’s interpretation of § 2M5.2(a)(2).